DETAILED ACTION
Status of Claims: Claims 1-18 are currently pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-14, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGaughey (US 20160170441 A1) in view of Galea et al. (US 20170237512 A1).
Regarding claim 1, McGaughey discloses a participant of a bus system comprising; a timer (paragraph [0017]; clock/timer); a transceiver circuit configured to receive a data packet having a time stamp value via a bus (paragraph [0028] and fig. 1B; clock message includes timing information that is used by slave devices to synchronize their timing mechanisms to its master) (paragraphs [0034-0035]; intermediary device is itself a master over one or more slave devices and is a slave to its master. The intermediary device transmits sync message to its slaves and receives sync message from its master); wherein the timer is configured for synchronization (paragraph [0017]; clock/timer are for synchronization), based on the time stamp value (paragraph [0027]; timestamps in clock message are utilized in synchronization process), wherein the timer is configured to change the time stamp value, and wherein the transceiver circuit is configured to transmit a data packet with a changed time stamp value via the bus (paragraph [0034-0035] [0041]; intermediary device sends timestamps to its slave, which the timestamps are based on the received timestamps from its master after adjusting for the delay (adjusted timestamps)). However, McGaughey may not explicitly suggest the same data packet with the changed time stamp value is transmitted. Galea et al. from the same or similar field of endeavor suggest the same data packet with the changed time stamp value is transmitted (fig. 3; 316-318; adjusting the timestamp in the received message and forwarding the message containing the adjusted time stamp to the slave device). (abstract; clocks are configured for use in synchronization; and timestamp associated with a message is transmitted between master and slave); and changing the time stamp value (fig. 3, 316-318). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in McGaughey’s method/system to the step of utilizing the same data packet for transmission with the changed time stamp value as suggested by Galea et al. The motivation would have been to improve reliability when adjusting timestamp of the message with determined propagation delay experienced by the message. 
Regarding claim 5, Galea et al. further suggest wherein the timer includes a time counter (paragraph [0073]; clock/timer may comprise a counter), wherein the timer includes a state machine (paragraph [0124]; timer includes device state machine implementing algorithm), which is configured to synchronize the time counter based on the received time stamp value and to change the time stamp value (fig. 3; 316-318; adjusting the timestamp in the received message and forwarding the message containing the adjusted time stamp to the slave device).  
Regarding claim 6, McGaughey further suggests a non-volatile memory area for storing a correction value, on which the change of the time stamp value is based (paragraph [0032]; time synchronization process may use correction value (calculated) to correct/adjust timestamps prior to sending to its one or more slave devices). Galea et al. also disclose this limitation (paragraph [0123]; correction field values are used to determine delay (for adjusting timestamp)).  
Regarding claim 7, Galea et al. further suggest wherein the correction value is based on a delay between the receipt and the transmission of a beginning of the data packet by the transceiver circuit and based on a delay due to the transmission via a transmission path of the bus to the subsequent participant (paragraph [0123]; correction field values are based on buffering delay (from received to transmitted) and propagation delay (transmission) (paragraph [0088]).  
Regarding claim 8, Galea et al. further suggest wherein the correction value is constant for consecutive data packets (paragraph [0088]; value of correction from corresponding message may be used to calculate propagation delay which is likely to remain constant).  
Regarding claim 9, McGaughey discloses a method for operating a bus system, the method comprising: providing a first participant; providing a second participant (fig. 1B; A is a slave of master 102 while a master of B; B is a slave of A while a master of D; D is a master of 104 while a slave of B or C); receiving and transmitting a data packet by the first participant; synchronizing a timer of the first participant based on a time stamp value received in the data packet (paragraph [0028] and fig. 1B; clock message includes timing information that is used by slave devices to synchronize their timing mechanisms to its master) (paragraphs [0034-0035]; intermediary device is itself a master over one or more slave devices and is a slave to its master. The intermediary device transmits sync message to its slaves and receives sync message from its master); changing the time stamp value by the first participant; and transmitting the changed time stamp value by the first participant to a second participant via a data packet (paragraph [0034-0035] [0041]; intermediary device sends timestamps to its slave, which the timestamps are based on the received timestamps from its master after adjusting for the delay (adjusted timestamps)) (paragraph [0027]; timestamps in clock message are utilized in synchronization process). However, McGaughey may not explicitly suggest the same data packet with the changed time stamp value is transmitted. Galea et al. from the same or similar field of endeavor suggest the same data packet with the changed time stamp value is transmitted (fig. 3; 316-318; adjusting the timestamp in the received message and forwarding the message containing the adjusted time stamp to the slave device). Galea et al. also disclose receiving a data packet having a time stamp value via a bus; wherein a timer is configured for synchronization (abstract; clocks are configured for use in synchronization; and timestamp associated with a message is transmitted between master and slave); and changing the time stamp value by the first participant (fig. 3, 316-318). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in McGaughey’s method/system to the step of utilizing the same data packet for transmission with the changed time stamp value as suggested by Galea et al. The motivation would have been to improve reliability when adjusting timestamp of the message with determined propagation delay experienced by the message. 
Regarding claim 10, McGaughey further suggests wherein the time stamp value is changed by the first participant during the transmission and the receipt of data packet (paragraph [0032]; time synchronization process may use correction value (calculated) to correct/adjust timestamps prior to sending to its one or more slave devices). Galea et al. also suggest wherein the time stamp value is changed by the first (fig. 3; 316-318; adjusting the timestamp in the received message and forwarding the message containing the adjusted time stamp to the slave device).  
Regarding claim 11, McGaughey further suggests the correction value is stored, and wherein the change of the time stamp value is based on the stored correction value (paragraph [0032]; time synchronization process may use correction value (calculated) to correct/adjust timestamps prior to sending to its one or more slave devices). Galea et al. further suggest wherein a propagation time delay caused by the first participant is ascertained prior to the receipt of the data packet, wherein a correction value is ascertained, based on the ascertained propagation time delay (paragraph [0088]; propagation delay is determined based on redundant messages. Correction field contains values based on (representing) delay), wherein the correction value is stored, and wherein the change of the time stamp value is based on the stored correction value (paragraph [0123]; correction field values are used to determine delay (for adjusting timestamp)).  
Regarding claim 12, Galea et al. further suggest wherein another propagation time delay caused by a transmission path between the first participant and the second participant is ascertained prior to the receipt of the data packet, and wherein the correction value is ascertained, based on the propagation time delay and the further propagation time delay (paragraphs [0087-0088]; different propagation delays through network paths are determined. Correction values are used with the delays to determine delay for adjusting timestamp (paragraph [0123])).  
Regarding claim 13, Galea et al. further suggest wherein the changed time stamp value is determined by a function with the received time stamp value and the correction value by a sum of the received time stamp value and the correction value (paragraph [0091-0092]; arrival time of the message (receiving timestamp) with values of correction fields are used to calculate propagation delay) (paragraph [0018]; the time of receipt is adjusted based on the determined propagation delay. Slave clock effects synchronization based on the adjust time).  
Regarding claim 14, McGaughey discloses a bus system comprising: a first participant configured as a first slave; a second participant configured as a second slave; a master; and a bus. wherein the master and the first slave and the second slave are connected via the bus to transmit a data packet such that the data packet transmitted by the master passes through the first slave and the second slave in a fixed sequence (fig. 1B; A is a slave of master 102 while a master of B; B is a slave of A while a master of D; D is a master of 104 while a slave of B or C. data packet transmitted by node 102 master passes through A, B, C, 104), wherein the master is configured to transmit a time stamp value in the data packet, wherein the first slave is configured to receive the data packet with the time stamp value (paragraph [0028] and fig. 1B; clock message includes timing information that is used by slave devices to synchronize their timing mechanisms to its master) (paragraphs [0034-0035]; intermediary device is itself a master over one or more slave devices and is a slave to its master. The intermediary device transmits sync message to its slaves and receives sync message from its master) (paragraph [0025]; received timestamps are used by slave to adjust its own timekeeping mechanism (clock/timer)), wherein the first slave is configured to synchronize its timer based on the time stamp value, wherein the first slave is configured to change the time stamp value and to transmit the changed time stamp value to the second slave in a data packet, wherein the second slave is configured to receive a data packet with the changed time stamp value and to synchronize its timer based on the changed time stamp value (paragraph [0034-0035] [0041]; intermediary device sends timestamps to its slave, which the timestamps are based on the received timestamps from its master after adjusting for the delay (adjusted timestamps)) (paragraph [0027]; timestamps in clock message are utilized in synchronization process). However, McGaughey may not explicitly suggest the same data packet with the changed time stamp value is transmitted. Galea et al. from the same or similar field of endeavor suggest the same data packet with the changed time stamp value is transmitted (fig. 3; 316-318; adjusting the timestamp in the received message and forwarding the message containing the adjusted time stamp to the slave device). Galea et al. also disclose receiving a data packet having a time stamp value via a bus; wherein a timer is configured for synchronization (abstract; clocks are configured for use in synchronization; and timestamp associated with a message is transmitted between master and slave); and changing the time stamp value by the first participant (fig. 3, 316-318). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in McGaughey’s method/system to the step of utilizing the same data packet for transmission with the changed time stamp value as suggested by Galea et al. The 
Regarding claim 16, McGaughey further suggests a at least two additional slaves (fig. 1B), wherein the data packet passes through all of the at least two additional slaves of the bus system in a fixed sequence (fig. 1B; A is a slave of master 102 while a master of B; B is a slave of A while a master of D; D is a master of 104 while a slave of B or C. data packet transmitted by node 102 master passes through A, B, C, 104), wherein each slave is configured to change the time stamp value in the data packet and to forward the changed time stamp value to the subsequent slave in the sequence via the bus, wherein the last slave in the sequence is configured to transmit the data packet back to the master via the bus (paragraph [0034-0035] [0041]; intermediary device sends timestamps to its slave, which the timestamps are based on the received timestamps from its master after adjusting for the delay (adjusted timestamps)) (paragraph [0027]; timestamps in clock message are utilized in synchronization process). Galea et al. also disclose  wherein each slave is configured to change the time stamp value in the data packet and to forward the changed time stamp value to the subsequent slave in the sequence via the bus, wherein the last slave in the sequence is configured to transmit the data packet back to the master via the bus (paragraph [0145-0159]; adjusted timestamp of the message is transmitted to relay nodes. The message may be relayed/forwarded to the master).
Regarding claim 17, McGaughey further suggests wherein the master includes a master time counter, and wherein the master is configured to generate the data (paragraph [0025];  in the case of device being a grandmaster device, time synchronization process may generate timestamps based on local clock and broadcast this information as part of messages).  
Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGaughey (US 20160170441 A1) in view of Galea et al. (US 20170237512 A1), and further in view of Edens et al. (US 6611537 B1).
Regarding claim 2, McGaughey and Galea et al. disclose all the subject matter of claimed invention as recited in claim 1 above without explicitly suggest wherein the transceiver circuit is configured to transmit a first part of the data packet via the bus and to substantially simultaneously receive a second part of the data packet via the bus. However, Edens et al. from the same or similar field of endeavor suggest wherein the transceiver circuit is configured to transmit a first part of the data packet via the bus and to substantially simultaneously receive a second part of the data packet via the bus (col. 60 lines 1-10; device simultaneously transmits and receives a symbol bit of the time data). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in McGaughey and Galea et al.’s method/system where the transceiver circuit is configured to transmit a first part of the data packet via the bus and to substantially simultaneously receive a second part of the data packet via the bus as suggested by Edens et al. The motivation would have been to enable simultaneous transmitting and receiving frames/information around the network at consistent time to enable device synchronization (col. 10 lines 5-16).
Regarding claim 3, Edens et al. further suggest wherein the data packet includes a large number of data symbols, and a data system having a fixed number of bits (col. 29 lines 45-52; frame is fixed with a number of symbol bits, data bits, number of nibbles), wherein the time stamp value of the data packet has a plurality of data symbols, and wherein the transceiver circuit is configured to receive and to transmit the data packet symbol by symbol such that a transmission of one data symbol of the data packet and the receipt of a subsequent data symbol of the data packet take place simultaneously (col. 60 lines 1-10; device simultaneously transmits and receives a symbol bit of the time data during each clock cycle or 5-bit symbol every five clock cycles) (col. 47 lines 2-4; a data message (transmitted using symbol bit) can include timestamp field). 
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGaughey (US 20160170441 A1) in view of Galea et al. (US 20170237512 A1), and further in view of Fuhrmann et al. (US 5991308 A).
Regarding claim 18, McGaughey and Galea et al. disclose all the subject matter of claimed invention as recited in claim 17 above without explicitly suggest wherein the master includes a transceiver circuit to a higher-level bus, and wherein the master is configured to synchronize its master timer based on a telegram received via the higher-level bus. However, Fuhrmann et al. from the same or similar field of endeavor suggest wherein the master includes a transceiver circuit to a higher-level bus, and wherein the master is configured to synchronize its master timer based on a telegram received via the higher-level bus (col. 115 lines 27-32; a device receives data from higher level software layer and synchronizes its own master from signal on the bus). Therefore .
Allowable Subject Matter
Claims 4 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG-CHUONG Q VU whose telephone number is (571)270-3945. The examiner can normally be reached Monday-Friday (9:30-5:30 PM EST.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AYAZ SHEIKH can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


HOANG-CHUONG Q. VU
Primary Examiner
Art Unit 2476



/HOANG-CHUONG Q VU/           Primary Examiner, Art Unit 2476